            Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 1 of 8




Michael S. Davis
Yoav M. Griver
ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas
New York, New York 10036
(212) 223-0400
Attorneys for Plaintiff
National Union Fire Insurance Company of Pittsburgh, Pa.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATIONAL UNION FIRE INSURANCE                             Civ. No.:
COMPANY OF PITTSBURGH, PA.,

                                Plaintiff,                COMPLAINT
                     - against -

DECTON, INC.,

                                Defendant.


               Plaintiff National Union Fire Insurance Company of Pittsburgh, Pa. (“National

Union”), by its attorneys Zeichner Ellman & Krause LLP, alleges, upon information and belief, for

its Complaint against defendant Decton, Inc. (“Decton”) as follows:


                                    NATURE OF THE ACTION


               1.     This is an action for breach of a Settlement Agreement and Mutual Release

(the “Settlement Agreement”).


               2.     In settlement of litigation between the parties, relating to Decton’s failure to

pay what it owed for workers’ compensation liability insurance, Decton agreed make 36 monthly

payments to National Union. Decton further agreed that, if it defaulted on its payment obligation,

and failed to cure its default within 15 business days of notice of such default, National Union
             Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 2 of 8




would be entitled to recover the full “Adjusted Outstanding Balance” – as defined in the Settlement

Agreement – less any payments made pursuant to the Settlement Agreement.


                3.      Decton has defaulted on its payment obligation under the Settlement

Agreement. National Union has provided Decton with an applicable notice of default, but Decton

has failed to cure its default within the applicable cure period.


                4.      National Union brings this action to enforce its rights against Decton and

recover all amounts due it as set forth below.


                                            THE PARTIES


                5.      Plaintiff National Union is a Pennsylvania corporation, with a principal place

of business in New York, New York.


                6.      Upon information and belief, Decton is a California corporation, with its

principal place of business in Irvine, California.


                                   JURISDICTION AND VENUE


                7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1). The amount in controversy, exclusive of interest and costs, exceeds $75,000 and

Plaintiff and Defendant are citizens of different States.


                8.      Venue is proper within this district pursuant to 28 U.S.C. § 1391(a) because

a substantial part of the events giving rise to the within action occurred in this district and because

Defendant is subject to personal jurisdiction in this district. In addition, the Settlement Agreement
            Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 3 of 8




contains a forum selection clause, which provides that “[a]ny dispute regarding this Agreement shall

be brought in State or Federal Court in New York County, New York.”


                            FACTS COMMON TO ALL COUNTS


               9.      National Union provided workers’ compensation liability insurance

coverage to Decton pursuant to a number of insurance policies and related agreements, including

a Payment Agreement (the “Insurance Program”).


               10.     A dispute arose between National Union and Decton concerning Decton’s

obligation to remit certain premium payments, as well as the enforceability of certain of the

documents governing the Insurance Program.


               11.     On August 1, 2014, National Union initiated an arbitration proceeding, in

which National Union alleged that Decton owed National Union certain amounts under the

Insurance Program (the “Arbitration”).


               12.     To fully and finally settle their dispute, the parties entered into the

Settlement Agreement, dated as of March 2, 2016.


               13.     The Settlement Agreement provides that Decton shall make thirty-six (36)

monthly payments of $19,129.06 each, beginning with the first payment on March 7, 2016. The

Agreement further provides that, in the event Decton defaults on its obligation to remit payment

based on the foregoing schedule, National Union may provide written notice of such default, and

if Decton does not cure such default within 15 business days of such notice of default, the entire

“Adjusted Outstanding Balance,” less any payments made pursuant to the Settlement Agreement,

shall become immediately due and payable.
            Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 4 of 8




                 14.    The Adjusted Outstanding Balance, as stated in the Settlement Agreement,

is $1,486,584.


                 15.    Decton made some of the required installment payments in an amount

totaling $586,065, but has now gone into default, and failed to make all the required installment

payments.


                 16.    National Union served Decton with a notice of default pursuant to the

terms of the Agreement on February 25, 2020. Decton failed to cure its default within the 15

business day cure period, or at any time thereafter. Thus, pursuant to the Settlement Agreement,

Decton owes National Union $900,519, which is the entire Adjusted Outstanding Balance of

$1,486,584, less the $586,065 in installments Decton has previously paid.


                 17.    In addition, the Settlement Agreement contains a “Ratification of

Obligations Provision” that provides that Decton remains liable for its payment obligations under

the Insurance Program and its Payment Agreement with National Union:

                 5. Ratification of Obligations: The Parties agree that this
                 Agreement does not "close out" or otherwise terminate the
                 Insurance Program. Rather, in accordance with the terms of the
                 Insurance Program and this Agreement, Decton remains obligated
                 to reimburse National Union for, among other things, all incurred
                 losses up to Decton's agreed-upon retention, as well as the payment
                 of premium and expenses, and future annual retrospective
                 premium adjustments in accordance with the Payment Agreement,
                 Policies, and this Agreement. Without limiting the foregoing,
                 Decton agrees that it will timely pay all premium adjustment
                 invoices issued by National Union after the date of this Agreement.

Pursuant to the Ratification of Obligations Provision, Decton owes a balance to National Union

of $424,587 (the “Balance Due”), plus applicable interest and costs of enforcement, in

accordance with the Payment Agreement.



                                                 4
              Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 5 of 8




                 18.      Efforts to resolve this dispute having failed, National Union now brings the

instant action against Decton.


                                     FIRST CAUSE OF ACTION
                                        (Breach of Contract)

                 19.      Plaintiff incorporates by reference its allegations in paragraphs 1 through 18

as if fully set forth herein.


                 20.      On March 2, 2016, National Union and Decton entered into the Settlement

Agreement. The Settlement Agreement is in writing and is binding and enforceable.


                 21.      National Union performed under the Settlement Agreement by adhering to

the terms thereunder, including by discontinuing the Arbitration with prejudice.


                 22.      Decton breached the Settlement Agreement by defaulting on its payment

obligation and failing to cure within the requisite cure period.


                 23.      As a result of Decton’s breach, Plaintiff has been damaged in the amount of

$900,519, reflecting the Adjusted Outstanding Balance minus the installment payments made by

Decton, plus applicable interest and costs of enforcement, as set forth above.


                               SECOND CAUSE OF ACTION
         (Breach of Contract and to Compel Arbitration in Event of Payment Dispute)

                 24.      Plaintiff incorporates by reference its allegations in paragraphs 1 through 23

as if fully set forth herein.


                 25.      Decton owes the Balance Due to National Union of $424,587, plus

applicable interest and costs of enforcement, in accordance with the Payment Agreement and the




                                                    5
             Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 6 of 8




Ratification of Obligations Provision. As a result of the Decton’s breach, Plaintiff has been

damaged in this amount.


                26.     In the event Decton disputes the Balance Due, then there is a payment

dispute between it and National Union as to this portion of the matter before the Court.


                27.     The Payment Agreement broadly requires that all disputes about “Your

Payment Obligation” be submitted to arbitration before a Panel of three industry qualified

arbitrators, and that “[a]ny other unresolved dispute arising out of this Agreement must be submitted

to arbitration.” The Payment Agreement further provides that the Arbitration Panel “will have

exclusive jurisdiction over the entire matter in dispute, including any question as to its arbitrability.”


                28.     The Payment Agreement vests jurisdiction in this Court to decide whether to

compel arbitration, specifically providing that any motion to compel arbitration must be brought “in

a court of competent jurisdiction in the City, County, and State of New York.”


                29.     The Payment Agreement provides that “[t]he arbitration must be governed

by the United States Arbitration Act, Title 9 U.S.C. Section 1, et seq. [“FAA”].” Even in the

absence of this express provision, however, the FAA would apply because any dispute over the

amount of Decton’s payment obligations under the Insurance Program and Payment Agreement

involves interstate commerce.


                30.     The Payment Agreement also provides:

                        WHO       MUST       PAY     TO     ENFORCE        THIS
                        AGREEMENT? If You or we fail to perform or observe
                        any provision under this Agreement, the other may incur
                        reasonable additional expenses to enforce or exercise its
                        remedies. Either You or we must reimburse the other upon



                                                    6
                Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 7 of 8




                         demand and presentation of clear and convincing supporting
                         evidence for any and all such additional expenses.

National Union seeks an award of its “reasonable additional expenses to enforce or exercise its

remedies” under the Payment Agreement, including but not limited to its reasonable attorneys’ fees

and costs of compelling arbitration in the event of a payment dispute as to the Balance Due.


                  31.    Pursuant to Section 4 of the FAA and the broad arbitration provisions of the

Payment Agreement entered into between Decton and National Union, National Union is entitled to

an Order compelling arbitration of any payment dispute between it and Decton.


                                      PRAYER FOR RELIEF

                  WHEREFORE, National Union demands judgment in its favor against Decton as

follows:

           A.      Awarding to National Union money damages in the amount of $900,519,

                   reflecting the Adjusted Outstanding Balance minus the installment payments

                   made by Decton, plus applicable interest and costs of enforcement, for Decton’s

                   breach of the Settlement Agreement;

           B.      If the obligation to pay $424,587 as the Balance Due is not disputed by Decton,

                   awarding to National Union money damages in the amount of $424,587,

                   reflecting the Balance Due, plus applicable interest and costs of enforcement;

           C.      If the obligation to pay $424,587 as the Balance Due is disputed by Decton,

                   compelling arbitration of National Union’s claim for the Balance Due plus

                   applicable interest and costs of enforcement, in accordance with the Payment

                   Agreement between Decton and National Union; and

           D.      Granting such other and further relief as the Court deems just and proper.



                                                   7
         Case 1:20-cv-02650 Document 1 Filed 03/30/20 Page 8 of 8




Dated:   New York, New York
         March 30, 2020           ZEICHNER ELLMAN & KRAUSE LLP

                                           /s/ Michael S. Davis
                                  By:
                                        Michael S. Davis
                                        Yoav M. Griver
                                        Attorneys for plaintiff National Union Fire
                                          Insurance Company of Pittsburgh, Pa.
                                        1211 Avenue of the Americas, 40th Floor
                                        New York, New York 10036
                                        (212) 223-0400




                                    8
